Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			        DETAILED ACTION
Receipt of a proper terminal disclaimer filed on October 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 
corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “further configured to be erasable” of claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a
limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)   Amend the written description of the specification such that it expressly recites
what structure, material, or acts perform the entire claimed function, without
introducing any new matter (35 U.S.C. 132(a)); or
(c)   Amend the written description of the specification such that it clearly links the
structure, material, or acts disclosed therein to the function recited in the claim,
without introducing any new matter (35 U.S.C. 132(a)).
	If applicant is of the opinion that the written description of the specification
already implicitly or inherently discloses the corresponding structure, material, or acts
and clearly links them to the function so that one of ordinary skill in the art would
recognize what structure, material, or acts perform the claimed function, applicant
should clarify the record by either:
(a)  Amending the written description of the specification such that it expressly
recites the corresponding structure, material, or acts for performing the claimed
function and clearly links or associates the structure, material, or acts to the
claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)  Stating on the record what the corresponding structure, material, or acts, which
are implicitly or inherently set forth in the written description of the specification,
perform the claimed function. For more information, see 37 CFR 1.75(d) and
MPEP §§ 608.01(o) and 2181.
	Claim 3 is directed to a composition and thus it is unclear how the composition is
further configured to be erasable with a standard eraser after application to the
substrate.
Applicant states replacement of “configured to be erasable” with “erasable” for claim 3, but the claim 3 does not show such amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-30 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner et al. (US 6,815,471) in view of Buhrts et al. (US 6,662,515) and Gros et al. (US 3,409,574).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that Leidner et al. teach that a composition is substantially free of various waxes having a melting point below about 90oC (col. 3, line 66-col. 4, line 8) and that the instant recited waxes have a melting point of 82oC or less.
First, the waxes having a melting point below about 90oC taught by Leidner et al. would encompass the instant waxes have a melting point of 82oC or less.
Second, Leidner et al. teach that the lead composition is either free or substantially free of low melting waxes at top and bottom of col. 3.  The substantially
Free, which is different from free, would permit presence of a small amount of such waxes and thus the amended claim 1 reciting a minimum amount of 2 wt.% would have been obvious to one skilled in the art contrary to assertion that Leidner et al. clearly teach away from the use of low melting waxes.  
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
	When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Further, Leidner et al. teach that the marks made by the leads are easily erasable using an ordinary pencil eraser without leaving a substantial residue or a smear and the marking are substantially smudge free in a bridging paragraph of cols. 4 and 5.  Thus, such disclosure would imply that a large amount of the low melting waxes.   would yield a substantial residue or a smear which is not desirable and would permit presence of a small amount of the low melting waxes.  Applicant failed to show any unexpected result of employing a minimum amount of 2 wt.% of the recited low melting waxes.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leidner et al. (US 6,815,471) in view of Buhrts et al. (US 6,662,515) and Gros et al. (US 3,409,574) as applied to claims 1-7 and 9-30 above, and further in view of Liu (US 2013/0338257 A1).
Rejection is maintained for reasons of the record with the above responses.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0338257 A1) in view of Leidner et al. (US 6,815,471) and Gros et al. (US 3,409,574).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that the rejection is based on impermissible hindsight since Leidner et al. teach away from the use of low melting waxes.  
First, Leidner et al. do not teach away from the use of low melting waxes by disclosing either free or substantially free of low melting waxes at top and bottom of col. 3 and the substantially free, which is different from free, would permit presence of a small amount of such waxes.
Second, Liu teaches polyolefin in [0017] and Leidner et al. are cited to show that utilization of high-density polyethylene (HDPE) falling with scope of the polyolefin taught by Liu for obtaining erasable colored pencil lead is well-known.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-3, 6, 7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over English translated DE 20200809751 U1 (August 27, 2009).
DE teaches extruded pencil lead comprising 15-25 wt.% of polystyrene, 4-12 wt.% of montan wax (M.P. = 80-85oC), 0.5-2 wt.% of Palm oil, rest being talc and pigment(s) in the six paragraph from bottom of page 6.  The talc would fall within scope of the recited silicates.  DE teaches extruded pencil lead comprising 15-25 wt.% of polystyrene, 4-12 wt.% of wax, 0.5-2 wt.% of Palm oil, rest phyllosilicate and pigment(s) in the seventh paragraph from bottom of page 6.  Amounts of component taught by DE would meet overlap the recited amounts of claim 7.
The 4-12 wt.% of wax would meet the amended at least 2 wt.% of the wax of claim 1.  Also, the rest amount of talc or phyllosilicate taught by DE would make claim 7 obvious.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
DE teaches other filler such as carbonate recited in claim 1 at top of page 5.
DE also teaches 15-30 wt.% of polyolefin, 50-80 wt.% of organic filler, 0-20 wt.% of inorganic filler, 0.5-5 wt.% of adhesion promoter, 1-30 wt.% of wax, 0-10 wt.% of color pigment and 0-10 wt.% of additive for wood substitute plastic casing material at upper portion of page 4.
The compositions taught by DE comprises same and similar components claimed and thus they are expected to be erasable meeting claim 3.
DE further teaches high density polyethylene as the polyolefin in a third paragraph of page 5 which would make claim 6 obvious.  DE further teaches sharping of wood substituted casing at bottom of page 2 meeting claims 15-18.  The recited crayon shape of claim 19 is one of well-known writing/drawing instrument. 
The instant invention further recites that the wax is soy wax, paraffin wax and beeswax over DE.
DE further teaches and equates the montan wax and paraffin waxes at upper portion of page 4.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the paraffin waxes in the disclosure taught at page 4 of DE discussed above since DE teaches and equates the montan wax and paraffin waxes absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
As to claims 10 and 13, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.  
The recited pre-mixture of claim 10 would have little probative value for the claimed composition encompassing a homogeneous melt blended composition. 
The recited process of claim 13 would have little probative value absent further limitations since the extruded pencil lead of DE would have a shape.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762